Citation Nr: 0803407	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for diabetes mellitus 
type II with hypertension and erectile dysfunction currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an effective date earlier than December 7, 
2003 for an increased evaluation for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  Based on the clinical findings of record, there is no 
evidence of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

2.  The veteran's diabetes mellitus necessitates a sliding 
scale of insulin; there is no medical evidence of a 
requirement of require regulation of activities or a 
restricted diet.

3.  The veteran's hypertension does not manifest diastolic 
pressures predominantly 100 or more or systolic pressures 
predominantly 160 or more.

4.  The veteran has erectile dysfunction, but he does not 
have an anatomical penile deformity; he is in receipt of 
special monthly compensation on account of the loss of use of 
a creative organ.

5.  The veteran does not have a diagnosis of arthritis.

6.  Arthritis was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that arthritis is related to active duty service or 
to a service-connected disability.

7.  The veteran did not appeal a July 1998 RO decision 
assigning a 30 percent disability evaluation for service 
connection for PTSD.

8.  It is factually ascertainable that the veteran's service-
connected PTSD increased in severity to warrant a 70 percent 
disability rating on December 7, 2002, but  no earlier. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007). 

2.  The schedular criteria for the assignment of a disability 
rating greater than 20 percent for diabetes mellitus type II, 
with hypertension and erectile dysfunction, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2007).

3.  The criteria for a compensable evaluation for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§
4.1 - 4.14, 4.104, Diagnostic Code 7101 (2007).

4.  The criteria for the assignment of a compensable 
evaluation for erectile dysfunction have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 
(2007).

5.  Arthritis was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

6.  The criteria for an effective date of December 7, 2002, 
but  no earlier, for the assignment of a 70 percent rating 
for service-connected PTSD, have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), VA must also provide 
notice that an effective date for the award of benefits will 
be assigned if a higher evaluation is awarded. Although the 
RO did not advise the veteran of such information, this 
decision grants an earlier effective date and the veteran is 
therefore not prejudiced in regards to lack of Dingess 
notice. Proceeding with this matter in its procedural posture 
would not therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Increased Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Post Traumatic Stress Disorder

In a July 1998 rating decision the veteran was granted 
service connection for PTSD and was assigned a 30 percent 
disability rating.  In December 2003, the veteran requested 
an increased rating for PTSD.  In a June 2004 rating 
decision, the RO increased the evaluation to 70 percent 
disabling, effective December 7, 2003.  The veteran contends 
that his PTSD is more severe than the current 70 percent 
disability evaluation reflects. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992). Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

The veteran's PTSD is currently evaluated as 70 percent 
disabling under Diagnostic Code 9411. Under this code, a 70 
percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. Id.

In January 2004 the veteran's GAF score was 37.  There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The evidence of record includes VA outpatient treatment 
records, private medical records, and lay statements by the 
veteran. When the evidence of record is reviewed in light of 
the schedular criteria set forth above, the Board finds that 
the veteran is not shown to warrant a higher evaluation than 
70 percent for PTSD. 

In April 2002, the veteran had a VA psychiatry appointment 
and reported that he was sleeping better.  He reported 
watching television news caused him anxiety, however, his 
nightmares were less frequent.  He reported being less 
depressed.  He also reported no ideas of suicide or homicide.  
The examiner noted the veteran was to continue his present 
medications and return to the mental health clinic in three 
months.

In an October 2002 VA psychiatry outpatient note, the veteran 
reported sleep difficulties, waking up startled, 
hypervigilance, and nightmares three to four times a week.  
He reported no ideas of suicide or homicide.  The examiner 
noted the veteran was compliant with his medication and was 
to return to the mental health clinic in four months.

In a January 2004 VA examination, the examiner reported the 
veteran maintained good eye contact, normal rate, tone and 
volume of speech, and he was alert and oriented in all 
spheres.  Memory for word recall was three out of three 
immediate and one out of three at three minutes. The examiner 
noted thought processes were goal directed and the veteran 
was alert and oriented to all three spheres. The veteran 
reported experiencing symptoms at least three to four times a 
week with intrusive thoughts, dreams, and a feeling that he 
was reliving the experience with panic symptomatology.  The 
veteran reported avoidance symptoms, such as avoiding talking 
about Vietnam and avoiding other veterans.  The veteran 
reported panic attacks, but denied auditory or visual 
hallucinations.  He denied suicidal, homicidal, violent 
ideations, plans, or intent.  The examiner diagnosed the 
veteran with chronic severe PTSD.  The examiner opined that 
insight and judgment appeared to be fair.  The veteran was 
deemed competent to manage his financial affairs.

In an October 2006 consultation note from Gettysburg 
Hospital, the examiner noted the veteran was depressed and 
sad.  The veteran reported having seen action in Vietnam and 
having been affected lifelong by flashbacks and dreams.  The 
examiner noted the veteran felt hopeless regarding his 
health.  

In light of the above rating criteria, the overall evidence 
does not support a schedular evaluation in excess of 70 
percent for the veteran's PTSD. None of the evidence 
illustrates the veteran's PTSD manifests with symptoms such 
as total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. As 
such, the schedular criteria for a 100 percent disability 
rating have not been met.

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 70 percent rating. As early as 2002, the 
veteran reported no thoughts of suicide or homicide, and was 
certainly in no persistent danger of hurting himself or 
others as required for a 100 percent rating.  There is also 
no medical evidence of gross impairment in thought process or 
communication.  The January 2004 VA examiner reported the 
veteran was competent to manage his own affairs.  The 
examiner noted the veteran's thought processes were goal 
directed and the veteran was alert and oriented to all three 
spheres, which would contradict a disorientation to time or 
place as required for a 100 percent rating.  Further, there 
is no medical evidence associated with the claims file that 
indicates the veteran is experiencing persistent delusions or 
hallucinations. As such, the preponderance of the evidence is 
against the claim for an evaluation in excess of the 
currently assigned 70 percent rating. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Diabetes Mellitus Type II with Hypertension and Erectile 
Dysfunction

The veteran contends that his diabetes mellitus type II with 
hypertension and erectile dysfunction is more severe than the 
current disability evaluation of 20 percent reflects.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record. 
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913. Under this Diagnostic Code, a 20 percent rating is 
assigned when there is evidence that the veteran's diabetes 
requires the use of insulin, oral hypoglycemic agent and a 
restricted diet. A 40 percent evaluation is assigned for 
diabetes that requires insulin, a restricted diet and 
regulation of activities. A 60 percent rating is assigned 
when there is also evidence of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated. Regulation of activities is defined in the 
criteria for a 100 percent evaluation as avoidance of 
strenuous occupational and recreational activities. 

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation. However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records.

In a February 2007 discharge summary from Hahnemann 
University Hospital, Dr. EPS stated that in reference to the 
veteran's diabetes, he was to continue a sliding scale of 
insulin (SSI).   However, there is no indication in the 
recent medical records submitted by the veteran as to any 
diet restrictions or regulation of activities due to the 
veteran's diabetes.  In order to warrant a higher evaluation, 
a restricted diet and regulation of activities is required.  
Here, no evidence has been submitted regarding regulation of 
activities and a restricted diet due specifically to the 
veteran's diabetes. 

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus type II. A greater 
disability rating under this diagnostic code provision would 
require an even more severe degree of impairment, which has 
not been shown by the evidence of record. 

As for the listed complications of the veteran's diabetes 
mellitus, hypertension is evaluated as 10 percent disabling 
when diastolic pressures are predominantly 100 or more or 
when systolic pressures are predominantly 160 or more, or a 
minimum evaluation could be assigned for an individual with a 
history of diastolic pressures predominantly 100 or more who 
requires continuous medication for control. A 20 percent 
evaluation is for assignment when diastolic pressures are 
predominantly 110 or more or systolic pressures are 
predominantly 200 or more. Diagnostic Code 7101.

The evidence for consideration consists of VA treatment 
records and private medical records.  However, after 
reviewing the VA and private medical treatment records, the 
Board finds that the veteran does not nearly meet the 
criteria for a compensable evaluation. A blood pressure 
reading recorded in February 2007 was 107/56; November 2006 
readings ranged from 116/70 to 147/78.  Blood pressure 
readings from the medical records of Dr. DJR dated in March 
2003 to February 2004 indicated readings ranging from 60/46 
to no higher than 120/80. Therefore, the Board finds that the 
medical evidence is against the veteran's claim for an 
increased evaluation for his hypertension.

Additionally, the veteran has been assigned a separate award 
of special monthly compensation under 38 C.F.R. § 3.350(a), 
based on loss of use of a creative organ.  The question 
before the Board is whether a schedular compensable rating 
should be assigned under the rating schedule for erectile 
dysfunction.

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power." 38 C.F.R. § 4.115b. A 20 
percent evaluation is the only rating assignable under this 
diagnostic code. Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power. 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

Based on the evidence of record, the Board finds that a 
compensable evaluation for erectile dysfunction is not 
warranted. While the veteran has loss of erectile power, the 
medical evidence of record neither indicates nor does the 
veteran contend that he has any deformity of his penis. 
Without evidence of deformity of the penis, there is no basis 
for the assignment of a compensable evaluation for erectile 
dysfunction. For all the foregoing reasons, the claim for an 
initial compensable schedular rating for impotence must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial rating, that doctrine is not 
applicable. Gilbert, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Arthritis

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for arthritis fails.   

The veteran seeks service connection for arthritis.  
Specifically, in a December 2003 statement, the veteran 
argued that his arthritis was due to his active duty service. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of arthritis.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorder is related to the 
veteran's military service.   

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

There is no competent medical evidence of a nexus between the 
veteran's service and arthritis. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the veteran's claimed arthritis to any event or incident 
during active military duty.

There is no evidence of continuity of symptomatology. The 
first notation of a complaints of arthritis associated with 
the record is the veteran's claim for service connection 
dated in 2003, respectively (i.e., approximately 35 years 
after the veteran's separation from service). This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of arthritis 
and denial of the claim could be warranted on the basis that 
there is no current disability, i.e., there is no arthritis. 
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). There is no medical evidence of record demonstrating 
the existence of arthritis within one year after separation 
from service.

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.

The Board does not doubt the sincerity of the veteran's 
belief that he has arthritis as a result of his active duty 
service.  As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

The Board finds that the preponderance of the evidence is 
against the claim for service connection for arthritis, and 
the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).

Earlier Effective Date

The veteran contends that his entitlement to a 70 percent 
disability evaluation for his PTSD should be effective 
earlier than December 7, 2003. Service connection for PTSD 
was originally granted in a July 1998 rating decision, a 30 
percent evaluation was assigned. The veteran was informed of 
that rating decision, but did not appeal. That rating 
decision is therefore final and no appropriate collateral 
attack of that decision has been initiated. See 38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].

The veteran then filed for an increased rating in December 
2003. In a June 2004 rating decision, the veteran's 30 
evaluation for PTSD was increased to 70 percent, effective 
December 7, 2003, the date the veteran filed a claim for an 
increased rating.  In a June 2005 statement, the veteran's 
representative stated the veteran contends that he has been 
totally disabled due to PTSD since as early as December 2002.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110. Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400 (2007). However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim. See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992). When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application. See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2006).

However, as there was evidence of symptoms of PTSD that 
warranted a 70 percent evaluation, the Board finds that the 
effective date of the assignment of disability rating for 
PTSD should be December 7, 2002, based upon facts found.  In 
October 2002, the veteran's GAF score was 45 and he 
experienced increasing sleep difficulties with nightmares 3 
to 4 times per week, seeing war, death, and destruction.  
This was an increase in symptomatology from the April 2002 VA 
psychiatric treatment note.

As such, the Board finds that an effective date of December 
7, 2002 is warranted for assignment of 70 percent disability 
rating for the veteran's PTSD, based upon facts found. 

ORDER

A disability rating greater than 20 percent for service-
connected diabetes mellitus type II, with hypertension and 
erectile dysfunction is denied.

A disability rating in excess of 70 percent for post 
traumatic stress disorder is denied.

Service connection for arthritis is denied.

An effective date of December 7, 2002 for the award of a 70 
percent disability rating for PTSD is granted. To this extent 
and to this extent only, the appeal is granted. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


